Fourth Court of Appeals
                                          San Antonio, Texas
                                              September 22, 2015

                                             No. 04-15-00412-CR



                                              Javier CARDENAS,
                                                    Appellant

                                                    v.
                                                The State s
                                          THE STATE OF TEXAS,
                                                 Appellee

                       From the 187th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2015CR1577
                                Honorable Steve Hilbig, Judge Presiding

                                                   ORDER
             The Appellant’s First Motion for Extension of Time to File Brief has this date been
      received and filed in the above styled and numbered cause. Extension of time to file the
      Appellant’s brief is this date GRANTED. Time is extended to October 21, 2015.

                                                            PER CURIAM
      ATTESTED TO:        ____________________________
                          KEITH E. HOTTLE
                          CLERK OF COURT




cc:             Richard B. Dulany Jr.                         Nicolas A. LaHood
                Bexar County Public Defender's Office         District Attorney, Bexar County
                Paul Elizondo Tower                           101 W. Nueva, Suite 370
                101 W. Nueva St., Suite 370                   San Antonio, TX 78205
                San Antonio, TX 78205